Citation Nr: 0633684	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  05-06 772	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to 
December 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2002 by Department of Veterans Affairs Regional Office (RO) 
in Cleveland, Ohio.

The Board notes that the appellant has requested that his 
claim for nonservice-connected pension be expedited.  Such 
issue is referred to the RO for appropriate action.


FINDING OF FACT

On May 19, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification via the 
appellant's representative that the appellant requested a 
withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


